Case 2:20-cv-00630-JMS-DLP Document 47-10 Filed 12/28/20 Page 1 of 14 PageID #: 1000




                           EXHIBIT C
Case 2:20-cv-00630-JMS-DLP Document 47-10 Filed 12/28/20 Page 2 of 14 PageID #: 1001

                                                 U.S. Department of Justice

                                                 United States Attorney
                                                 Southern District of Indiana



                                                 10 West Market Street                       (317) 226-6333
                                                 Suite 2100                              TDD (317) 226-5438
                                                 Indianapolis, IN 46204-3048
                                                                                             FAX NUMBERS:
                                                                                     Criminal (317) 226-6125
                                                                                Administration (317) 226-5176
                                                                                         Civil (317) 226-5027
                                                                                         FLU (317) 226-6133
                                                 December 22, 2020                  OCDETF (317) 226-5953


   VIA EMAIL AND U.S. MAIL

   Robert A. Burgoyne
   Caroline New
   Perkins Coie LLP
   700 13th Street, N.W.
   Suite 600
   Washington, D.C. 20005

          Re:    Smith v. Barr, et al.

   Dear Mr. Burgoyne:

          I am writing to follow up on our court conference conducted today, December 22, 2020.

   Requests for Production of Documents

   Request for Production No. 1

           The Defendants hereby produce a revised version of this document. We have removed
   the redaction on page 1 identifying the Institution where this employee primarily worked. As
   discussed, on page 1, we have also included the Units and Facilities where this staff member
   worked 48 hours prior to symptoms or testing (FCI and USP), and the Facility (USP) where he
   had known staff contacts. We did the same on page 4 of the documents, including information
   about the Units and Facilities where this staff member had previous day-to-day activities. We
   hope that this suffices to resolve any conflict regarding this document.

   Request for Production No. 2

         As directed by the Court, attached is a revised version of Defendants’ responsive
   document production.
Case 2:20-cv-00630-JMS-DLP Document 47-10 Filed 12/28/20 Page 3 of 14 PageID #: 1002


   Request for Production No. 3

            As discussed during the conference, Defendants hereby produce a revised version of this
   document removing the typed text on page 7, line 9. Line 9 identifies three individuals by name,
   whose names have been redacted to protect their privacy and security. I must make one
   correction to my statement during the Court conference today that one of the names was not a
   BOP employee (“outside”). I have since learned that all three individuals listed in line 9 are BOP
   employees. We are therefore providing a description of where these employees typically work in
   the facility, noting that some of them have job duties that require them to go into more than one
   Institution. We hope that this suffices to resolve any conflict regarding this document.

   Responses to Interrogatories

   Interrogatory No. 1

           The Defendants have considered your request that we identify the number of people who
   worked at the FCC Terre Haute, and whose job duties involved working in the FCI, and who also
   assisted in any way in the executions held at FCC Terre haute in August, September or
   November 2020. The BOP has informed me that it cannot reliably provide a response to this
   question without, at a minimum, interviewing each of the employees who may have assisted in
   any way in the executions. As set forth in prior declarations and responses, approximately 70+
   employees at FCC Terre Haute have functions related to execution events. These employees are
   not part of the execution team, but have tangential duties related to the executions, including
   managing checkpoints, perimeter security, staffing the Command Center, and escorting
   witnesses and demonstrators. These employees include staff who work at the USP, FCI and the
   Camp. Some of the staff have duties that require them to enter more than one Institution on a
   regular basis.

            In order to provide the requested information, the BOP would need to speak with every
   staff member who assisted in these executions in any way to determine whether they also went
   into the FCI during the relevant timeframe. It is also unclear whether employees would reliably
   recall this information depending on their duty assignment at the time. As discussed, we believe
   that we have provided sufficient information by identifying all employees who worked in the
   FCC Terre Haute, assisted in the executions in any way, and tested positive for COVID-19
   during the relevant timeframe. Moreover, information about the number of FCI Terre Haute
   employees who have tested positive for COVID-19 since March is available on the BOP-OIG
   website.
Case 2:20-cv-00630-JMS-DLP Document 47-10 Filed 12/28/20 Page 4 of 14 PageID #: 1003




                                              Sincerely,

                                              JOHN E. CHILDRESS
                                              Acting United States Attorney


                                        By:   s/ Shelese Woods
                                               Shelese Woods
                                               Assistant United States Attorney


   cc: John Maley, Barnes & Thornburg
Case 2:20-cv-00630-JMS-DLP Document 47-10 Filed 12/28/20 Page 5 of 14 PageID #: 1004
Case 2:20-cv-00630-JMS-DLP Document 47-10 Filed 12/28/20 Page 6 of 14 PageID #: 1005
Case 2:20-cv-00630-JMS-DLP Document 47-10 Filed 12/28/20 Page 7 of 14 PageID #: 1006
Case 2:20-cv-00630-JMS-DLP Document 47-10 Filed 12/28/20 Page 8 of 14 PageID #: 1007
Case 2:20-cv-00630-JMS-DLP Document 47-10 Filed 12/28/20 Page 9 of 14 PageID #: 1008
Case 2:20-cv-00630-JMS-DLP Document 47-10 Filed 12/28/20 Page 10 of 14 PageID #:
                                    1009
Case 2:20-cv-00630-JMS-DLP Document 47-10 Filed 12/28/20 Page 11 of 14 PageID #:
                                    1010
Case 2:20-cv-00630-JMS-DLP Document 47-10 Filed 12/28/20 Page 12 of 14 PageID #:
                                    1011
Case 2:20-cv-00630-JMS-DLP Document 47-10 Filed 12/28/20 Page 13 of 14 PageID #:
                                    1012
Case 2:20-cv-00630-JMS-DLP Document 47-10 Filed 12/28/20 Page 14 of 14 PageID #:
                                    1013
